Case 1:19-cr-00488-RM Document 40 Filed 11/25/20 USDC Colorado Page 1 of 3




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO

CASE NO. 19-cr-00488-RM

UNITED STATES OF AMERICA,

               Plaintiff,

v.

RICHARD HOLZER,

               Defendant.


              UNOPPOSED MOTION TO RESET SENTENCING HEARING
                       AND FOR BRIEFING SCHEDULE


       Defendant, Richard Holzer (“Mr. Holzer”), by and through his counsel, Mary V. Butterton

and David Kraut, respectfully requests that the Court set a briefing schedule for the anticipated

sentencing motions in this case, and continue the Sentencing Hearing to a date in February 2021

that is compatible with the Court’s calendar. In support of this request, he states as follows:

       1.      Mr. Holzer is currently set for a Sentencing Hearing on January 20, 2021. Doc. 21.

       2.      Under District Court of Colorado Local Criminal Rule 32.1(c), motions for

variances or departures are due 14 days before sentencing, and are not to be combined with

sentencing statements or other sentencing-related documents.

       3.      Both Mr. Holzer and the Government intend on filing separate Motions for

Departure ahead of Mr. Holzer’s sentencing. The respective parties would like to respond to those

motions in writing, and be fully informed as to the opposing party’s position on the United States

Sentencing Guidelines, before filing Sentencing Statements or other sentencing-related filings.
Case 1:19-cr-00488-RM Document 40 Filed 11/25/20 USDC Colorado Page 2 of 3




        4.      Mr. Holzer and the Government propose the following filing deadlines to allow for

ample time to fully brief and respond to the Guideline and 18 U.S.C. § 3553(a) issues anticipated

in this case:

             a. January 6, 2021: Motions for Departure and Responses to the Presentence
                Investigation Report Due

             b. January 20, 2021: Responses to Departure Motions Due

             c. January 27, 2021: Other Sentencing-Related Filings Due

             d. February 3, 2021: Responses to Sentencing Filings Due

        5.      To accommodate these proposed deadlines, Mr. Holzer would request that the

Sentencing Hearing be reset to a date in February 2021 commensurate with the Court’s calendar.



        WHEREFORE, counsel respectfully requests that the Court set a briefing schedule for the

anticipated sentencing motions in this case, and continue the Sentencing Hearing to a date in

February 2021.

                                             Respectfully submitted,

                                             VIRGINIA L. GRADY
                                             Federal Public Defender


                                             s/ Mary V. Butterton
                                             MARY V. BUTTERTON
                                             Assistant Federal Public Defender
                                             633 17th Street, Suite 1000
                                             Denver, CO 80202
                                             Telephone: (303) 294-7002
                                             FAX: (303) 294-1192
                                             mary_butterton@fd.org
                                             Attorney for Defendant




                                                2
Case 1:19-cr-00488-RM Document 40 Filed 11/25/20 USDC Colorado Page 3 of 3




                                 CERTIFICATE OF SERVICE

      I hereby certify that on November 25, 2020, I electronically filed the foregoing Unopposed
Motion to Reset Sentencing Hearing and for Briefing Schedule with the Clerk of Court using
the CM/ECF system, which will send notification of such filing to the following e-mail addresses:

       Julia Martinez, Assistant United States Attorney
       E-mail: Julia.martinez@usdoj.gov

and I hereby certify that I have mailed or served the document or paper to the following non-
CM/ECF participant in the manner (mail, hand-delivery, etc.) indicated by the non-participant’s
name:

       Richard Holzer (Via U.S. Mail)



                                            s/ Mary V. Butterton
                                            MARY V. BUTTERTON
                                            Assistant Federal Public Defender
                                            633 17th Street, Suite 1000
                                            Denver, CO 80202
                                            Telephone: (303) 294-7002
                                            FAX: (303) 294-1192
                                            mary_butterton@fd.org
                                            Attorney for Defendant




                                               3
